DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated most, but not all, of the objections to the specification, drawings, and claims previously given.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 20, “significantly less … data” should be “significantly fewer … data”.
In paragraph 34, “component … determine” should be “component … determines”.
In paragraph 40, “the number of layer” should be “the number of layers”.  
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.        
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al., “Deep Expander Networks: Efficient Deep Networks from Graph Theory,” in Proc. Euro. Conf. Computer Vision 20-35 (2018) (“Prabhu”) in view of Yao et al. (20190188567) (“Yao”) and further in view of al-Jarro et al. (EP 3367310) (“al-Jarro”) and Kang et al. (US 20190295261) (“Kang”).
Regarding claim 1, Prabhu discloses “[a] system, comprising: 
a memory that stores computer executable instructions (Prabhu sec. 5.5, first paragraph and abstract indicate that X-Nets, or networks that are designed using expander graphs to model connections between filters, utilize memory and runtime efficiently in training phase [i.e., there is a memory that stores instructions]); [and]
a processor that executes the computer instructions stored in the memory (Prabhu sec. 5.5, fourth paragraph discloses that a preliminary investigation of X-Nets may hold significant value in alleviating the constraint of GPU [processor] memory), wherein the computer executable computer instructions: 
determine a number of input nodes of an input layer associated with a fully connected layer of a deep neural network model (n may be the number of input as well as output nodes of the network – Prabhu, Theorem 1 [so the number of input nodes is determined to be the same as the number of output nodes]; see also Fig. 1 (showing a fully connected network whose hidden layers are all fully connected to each other and/or the input and output layers)), wherein the deep neural network model comprises the input layer, an output layer, and at least one fully connected layer between the input layer and the output layer, and wherein the at least one fully connected layer comprises the fully connected layer (Prabhu Fig. 1 shows that the fully connected network that can be approximated in an expander-like approximation has an input layer, an output layer, and two hidden layers, all of which are fully connected to each other); and
replace the fully connected layer with a … sparsely connected sublayer[], wherein the sparsely connected sublayer[ has] fewer connections than the fully connecte[d] layer (Prabhu Fig. 1 shows that an expander-like approximation of the fully connected network has fewer connections between layers than the fully connected network while maintaining full connectivity between the input and output nodes [each hidden layer of the expander-like approximation is a sparsely connected sublayer that corresponds to the equivalent hidden layer in the fully connected network]), wherein a quantity of … sparsely connected sublayers is determined based on a defined decrease to the number of input nodes (if n is the number of input and output nodes in a network and G1, …, Gt are bipartite expander graphs with n nodes on both sides [where each Gi represents a set of input and output nodes and their associated edges, see sec. 3.2, subsection entitled “Deep Expander Networks (X-Nets)”], every output neuron is sensitive to every input in a deep expander network defined by the G-is with depth [quantity of sublayers] t = O(log n) – Prabhu, p. 7, Theorem 1 [i.e., the number of layers is defined based on a decrease to the number of input nodes n, since log n < n for all positive n]; compare specification paragraph 34 (disclosing that the fully connected layer is replaced with O (log n) sublayers, where n is the number of input nodes)) ….”
Prabhu appears not to disclose explicitly the further limitations of the claim.  However, Yao discloses that “at least two sparsely connected sublayers of the plurality of sparsely connected sublayers comprise different respective quantities of nodes (Yao Fig. 5 and paragraphs 56-57 disclose a fully connected network depicted as having three input nodes, five hidden layer nodes, and one output node some of whose connections are pruned [resulting in sparsely connected layers]).”
Yao and the instant application both relate to sparsification of neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prabhu to create a sparsely connected network whose layers contain different quantities of nodes, as disclosed by Yao, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide flexibility in network architecture by relaxing constraints on the number of nodes per layer while also reducing computational resource use.  See Yao, paragraphs 2-3, 56-57.
Neither Prabhu nor Yao appears to disclose explicitly the further limitations of the claim.  However, Al-Jarro discloses “replac[ing] the … layer with a plurality of … sublayers (a selected layer of a deep neural network can be executed by parallelizing them; in one embodiment, the sole selected layer is broken (divided) into four sub-layers that are executed by the same number of computer processes – al-Jarro, paragraph 30; see also Fig. 4(b) (showing one 1024-output layer split into four 256-output sublayers))….”
Al-Jarro and the instant application both relate to deep neural networks whose layers can be split into sublayers and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prabhu and Yao to replace the layer with several sublayers, as disclosed by al-Jarro, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make the network more readily susceptible to parallelization, thereby improving the training time of the network.  See al-Jarro, paragraph 3.
Neither Prabhu, Yao, nor al-Jarro appears to disclose explicitly the further limitations of the claim.  However, Kang discloses that “at least two … sublayers of the plurality of … sublayers comprise a respective copy of a node of the fully connected layer (processor-implemented method of image segmentation includes training first duplicate layers, as duplications [copies] of trained first layers [containing nodes, see paragraph 55] of a pre-trained model, so that a second feature extracted from a training image by the first trained duplicate layers is matched to a first feature extracted from a training image by trained first layers – Kang, paragraph 5; network may include a fully connected layer – id. at paragraph 73).”
Kang and the instant application both relate to copying nodes of neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prabhu, Yao, and al-Jarro to copy a node of a fully connected layers into several sublayers, as disclosed by Kang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to create redundancy in order to prevent error in the event of failure by a node.  See Kang, paragraph 5.

Claim 11 is a method claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 18 is a computer program product claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 2, Prabhu, as modified by Yao, Kang, and al-Jarro, discloses that “the defined decrease is based on a logarithm of the number of input nodes (if n is the number of input and output nodes in a network and G1, …, Gt are bipartite expander graphs with n nodes on both sides [where each Gi represents a set of input and output nodes and their associated edges, see sec. 3.2, subsection entitled “Deep Expander Networks (X-Nets)”], every output neuron is sensitive to every input in a deep expander network defined by the G-is with depth t = O(log n) – Prabhu, p. 7, Theorem 1 [i.e., the number of layers is defined based on a decrease to the number of input nodes n, since log n < n for all positive n]; compare specification paragraph 34 (disclosing that the fully connected layer is replaced with O(log n) sublayers, where n is the number of input nodes)).”  

Claim 12 is a method claim corresponding to system claim 2 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 3, the rejection of claim 1 is incorporated.  Prabhu further discloses that “the fewer connections between the … sparsely connected sublayers are determined based on an expander graph (Prabhu sec. 3.1, first paragraph, indicates that the connections between neurons are modeled as graphs, which enables the leveraging of concepts from graph theory like expander graphs; sec. 3.2 discloses that the expander graph has the property that every vertex in a set of output vertices V has only D neighbors among the U input neurons, where D << |U|; hence the number of edges is only D x |V| and not |U| x |V| [i.e., the expander graph enables the sparsification of the network, or, in other words, for there to be fewer connections between the sparsely connected sublayers]).”
Al-Jarro further discloses a “plurality of … sublayers (a selected layer of a deep neural network can be executed by parallelizing them; in one embodiment, the sole selected layer is broken into four sub-layers that are executed by the same number of computer processes – al-Jarro, paragraph 30; see also Fig. 4(b) (showing one 1024-output layer split into four 256-output sublayers))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prabhu, Kang, and Yao to divide the layer into several sublayers, as disclosed by al-Jarro, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make the network more readily susceptible to parallelization, thereby improving the training time of the network.  See al-Jarro, paragraph 3.

Claim 13 is a method claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 19 is a computer program product claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 4, Prabhu, as modified by Yao, Kang, and al-Jarro, discloses that “respective input nodes connected to the sparsely connected sublayers are connected with a defined number of output nodes of the output layer (see Prabhu Fig. 1 and note that, in the expander-like approximation of the fully connected network, all five input nodes are connected to exactly five of the output nodes via the sparsely connected hidden sublayers).”  

Claim 14 is a method claim corresponding to system claim 4 and is rejected for the same reasons as given in the rejection of that claim.1

Regarding claim 5, Prabhu, as modified by Yao, Kang, and al-Jarro, discloses that “the defined number of output nodes is greater than or equal to four (Prabhu Fig. 1 shows five output nodes).”  

Regarding claim 7, Prabhu, as modified by Yao, Kang, and al-Jarro, discloses that “a first total number of parameters associated with the … sparsely connected sublayer[] is less than a second total number of parameters associated with the fully connected layer (Prabhu sec. 3.1 discloses that given a bipartite graph G with vertices U, V, with a linear layer defined thereby with |U| input neurons and |V| output neurons, the graph may be sparse, having only M parameters, as opposed to the |U| x |V| parameters of typical linear layers [fully connected layers]).”  
Al-Jarro discloses a “plurality of … sublayers (a selected layer of a deep neural network can be executed by parallelizing them; in one embodiment, the sole selected layer is broken into four sub-layers that are executed by the same number of computer processes – al-Jarro, paragraph 30; see also Fig. 4(b) (showing one 1024-output layer split into four 256-output sublayers))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prabhu, Kang, and Yao to divide the layer into several sublayers, as disclosed by al-Jarro, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make the network more readily susceptible to parallelization, thereby improving the training time of the network.  See al-Jarro, paragraph 3.

Claim 15 is a method claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 20 is a computer program product claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 8, Prabhu, as modified by Yao, Kang, and al-Jarro, discloses that “the total number of parameters associated with the fully connected layer is a product of the number of input nodes and a number of output nodes of the fully connected layer (Prabhu sec. 3.1 discloses that in a typical linear layer [fully connected layer] of a deep CNN, the number of parameters of the layer is equal to |V| x |U|, where |V| is the number of output neurons and |U| is the number of input neurons).”  

Regarding claim 9, the rejection of claim 1 is incorporated.  Prabhu further discloses that “a first total processing time associated with executing the … sparsely connected sublayer[] is less than a second processing time associated with executing the fully connected layer (Prabhu sec. 2.2 indicates that several methods have been introduced to compress training [processing] time, including by network pruning; sec. 3, first paragraph, discloses that preserving the connectivity between neurons while sparsifying the connections between them preserves accuracy while being runtime efficient [i.e., less runtime is spent on processing the sparsely connected layers than their fully connected counterparts]).”  
Al-Jarro discloses a “plurality of … sublayers (a selected layer of a deep neural network can be executed by parallelizing them; in one embodiment, the sole selected layer is broken into four sub-layers that are executed by the same number of computer processes – al-Jarro, paragraph 30; see also Fig. 4(b) (showing one 1024-output layer split into four 256-output sublayers))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prabhu, Kang, and Yao to divide the layer into several sublayers, as disclosed by al-Jarro, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make the network more readily susceptible to parallelization, thereby improving the training time of the network.  See al-Jarro, paragraph 3.

Claim 16 is a method claim corresponding to system claim 9 and is rejected for the same reasons as given in the rejection of that claim.  

Regarding claim 10, the rejection of claim 1 is incorporated.  Prabhu further discloses that “based on replacement of the fully connected layer with the … sparsely connected sublayer[], an amount of memory storage associated with storing the deep neural network model is reduced (Prabhu sec. 4, first paragraph, discloses that algorithms for replacing standard CNNs with expander-like approximations achieve speedups and save memory in the training and inference phases; training these networks requires substantially less memory and computational cost than their vanilla counterparts; sec. 5.5 discloses that fast algorithms involving these networks can make it possible to utilize memory and runtime efficiently in a training phase because the weight matrices are constrained to sparse connectivity patterns before training).”
Al-Jarro discloses a “plurality of … sublayers (a selected layer of a deep neural network can be executed by parallelizing them; in one embodiment, the sole selected layer is broken into four sub-layers that are executed by the same number of computer processes – al-Jarro, paragraph 30; see also Fig. 4(b) (showing one 1024-output layer split into four 256-output sublayers))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prabhu, Kang, and Yao to divide the layer into several sublayers, as disclosed by al-Jarro, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make the network more readily susceptible to parallelization, thereby improving the training time of the network.  See al-Jarro, paragraph 3.

Claim 17 is a method claim corresponding to system claim 10 and is rejected for the same reasons as given in the rejection of that claim.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Prabhu in view of Yao, Kang, and al-Jarro and further in view of Tschernezki et al. (US 20180336452) (“Tschernezki”).
Regarding claim 6, neither Prabhu, Yao, Kang, nor al-Jarro appears to disclose explicitly the further limitations of the claim.  However, Tschernezki discloses that “the defined number of output nodes is independent of the number of input nodes and a number of output nodes of the fully connected layer (CNN architecture may include a fourth layer comprising a fully connected layer that uses an activation function and data from a third hidden layer to generate a larger number of output neurons than generated by the third hidden layer, e.g., 512 – Tschernezki, paragraph 49; the output layer is a fully connected layer that uses an activation function and data from a fifth hidden layer to generate two output neurons (e.g., one output neuron per class label) – id. at paragraph 50; input layer provides input to the CNN and can provide data of a size N x P x P x F, where N is a number of samples, P is a patch height and width, and F is a number of features – id. at paragraph 36 [i.e., the number of output layer neurons is determined by the number of class labels and thus is independent of the number of fully connected layer output neurons or input neurons]).”  
Tschernezki and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Prabhu, Yao, Kang, and al-Jarro to render the number of output neurons independent of the number of fully connected layer outputs or the number of input neurons, as disclosed by Tschernezki, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the freedom of the developer to tailor the network’s architecture to the specific problem to be solved and minimize the number of output nodes to only those that are necessary, thereby saving computational cost.  See Tschernezki, paragraphs 49-50.

Response to Arguments
Applicant's arguments filed December 7, 2022 (“Remarks”) have been fully considered but they are not, except insofar as rendered moot by the introduction of a new ground of rejection, persuasive.
Applicant’s Remarks are, insofar as they argue that none of the prior art previously made of record discloses that at least two sublayers comprise a respective copy of a node of the fully connected layer, are moot by virtue of the use of Kang to teach this limitation.  The remaining arguments appear to assert that none of the prior art previously made of record discloses all of “replac[ing] the fully connected layer with a plurality of sparsely connected layers, … wherein at least two sparsely connected sublayers of the plurality of sparsely connected sublayers comprise different respective quantities of nodes, and wherein at least two sparsely connected sublayers of the plurality of sparsely connected sublayers comprise a respective copy of a node of the fully connected layer”.  Remarks at 19-27.  However, these remarks are unpersuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner never asserted that any of the references standing alone disclose all of the disputed limitations.  Prabhu discloses replacing a fully connected layer with a sparsely connected one, Yao discloses a neural network whose layers have different numbers of nodes, al-Jarro discloses replacing a single neural network layer with a plurality of sublayers, and Kang discloses copying nodes of neural network layers.  Applicant does not dispute the stated motivation for combining these references, nor does Applicant attack the portions of the references relied upon to teach the individual limitations for which they are used.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.V./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Examiner construes “defined” and “fixed” as being synonymous.